In an action, inter alia, to recover damages for malicious prosecution, false arrest, and a violation of 42 USC § 1983, the defendant Howard Hartman appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Roncallo, J.), dated June 2, 1988, as denied his motion for summary judgment dismissing the complaint as against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
We find that there are triable issues of fact regarding the allegations in the complaint, thereby precluding summary judgment dismissing the complaint in its entirety as against *684the appellant. Lawrence, J. P., Rubin, Eiber and Balletta, JJ., concur.